Citation Nr: 0913104	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  03-35 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.  




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to January 
1946, and from November 1950 to August 1951.  He died in 
February 1994.  The appellant is the Veteran's widow.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating decision 
issued by the RO.  

The case was denied by the Board in March 2005.  

In March 2006 pursuant to a Joint Motion, the United States 
Court of Appeals for Veterans Claims (Court) vacated the 
Board's March 2005 decision.  The Court then remanded the 
matter to the Board for compliance with the instructions of 
the Joint Motion.

In October 2006 the Board remanded the claims in an effort to 
comply with an order of the Court and to accomplish 
additional development.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained by the RO.  

2.  During his lifetime, the Veteran had been granted service 
connection for a stomach disability and assigned a 20 percent 
rating.  He had no other adjudicated service-connected 
disabilities.  

3.  The Veteran is shown to have died in February 1994 as the 
result of hemoptysis, aspiration of blood due to or as a 
consequence of pneumonia due to or as a consequence of severe 
chronic lung disease (emphysema).  

4.  The Veteran is not shown to have manifested a lung 
disorder including emphysema in service or for many years 
thereafter.  

5.  The veteran is not shown to have manifested any changes 
referable to active pulmonary tuberculosis during his 
lifetime.  

6.  A service-connected disability is not shown to have 
caused or contributed materially in producing or accelerating 
the Veteran's demise.  



CONCLUSIONS OF LAW

1.  The Veteran is not shown to have had a lung disability 
manifested by active pulmonary tuberculosis due to disease or 
injury that was incurred in or aggravated by service; nor may 
any be presumed to have been incurred therein; nor was any 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).  

2.  The veteran's lung disability manifested by chronic 
obstructive disease or emphysema is not due to disease or 
injury that was incurred in or aggravated by active service; 
nor was any proximately due to or the result of service-
connected disability.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 (2008).  

3.  A service-connected disability did not cause or 
contributed materially and substantially in producing the 
Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2008).  

3.  The claim for basic eligibility to received Dependents' 
Educational Assistance must be denied by operation of law.  
38 U.S.C.A. § 3500, et. seq. (West 2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters
 
Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  

Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify 
the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., evidence of veteran 
status; evidence of a nexus between service and death; and 
the effective date of any death benefits.  

The appellant must also be notified as to what specific 
evidence she is to provide, and what evidence VA will attempt 
to obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in July 2002, November 
2006, and January 2008 correspondence, amongst other 
documents considered by the Board, generally fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  

The November 2006 letter provided notice addressing the type 
of evidence necessary to establish an effective date for the 
benefits sought on appeal.  The claim was readjudicated in a 
March 2008 supplemental statement of the case.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a), full 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was not 
prejudicial.  

Te appellant has since been given full pertinent notice and 
has been afforded a meaningful opportunity to participate in 
the adjudication of her claims, to include the opportunity to 
present pertinent evidence.  

Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence that any VA error 
in notifying the appellant that reasonably affects the 
fairness of this adjudication.  ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).  
 
Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service treatment 
records are available, as well as private and medical 
records, and there is no pertinent available evidence which 
is not currently part of the claims file.  Hence, VA has 
fulfilled its duty to assist the appellant in the prosecution 
of her claims.  


Laws and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  

Where a veteran served for at least 90 days during a period 
of war and certain chronic diseases including pulmonary 
tuberculosis become manifest to a degree of 10 percent within 
three years from the date of termination of such service, 
such diseases shall be presumed to have been incurred in 
service, even though there is no evidence of such diseases 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the cause of the 
veteran's death, it must be shown that a service-connected 
disability caused the death, or substantially or materially 
contributed to it.  A service-connected disability is one 
which was incurred in or aggravated by active service, one 
which may be presumed to have been incurred during such 
service, or one which was proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.  

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  The debilitating 
effects of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  


Factual Background/Analysis

Cause of Death

The appellant asserts that the Veteran's pulmonary function 
was compromised as the result of his duties in the medical 
field while on active duty and that his service-connected 
gastrointestinal disorder also impacted on his overall 
health, contributing to his death.  See February 2009 Written 
Brief Presentation.  She also asserts that the Veteran was 
infected with tuberculosis in service that eventually led to 
impaired respiratory function and caused his death.  

At the time of his death the Veteran was receiving disability 
compensation for his service-connected residuals of a 
subtotal gastrectomy, evaluated as 20 percent disabling.  He 
had no other adjudicated service-connected disability.  

The death certificate shows that the immediate cause of the 
Veteran's death was hemoptysis, aspiration of blood due to or 
as a consequence of pneumonia due to or as a consequence of 
severe chronic lung disease (emphysema).  

No other significant conditions contributing to death but not 
resulting in the underlying cause were noted.  An autopsy was 
not performed.  

The appellant submitted a statement from Dr. Parker Chalmers 
Jeans, Jr., dated in October 2003 stating that patients 
suffering from tuberculosis had been hospitalized at 
Fitzsimons Army Hospital in 1949, 1950 and 1951.  A submitted 
service record shows that Dr. Jeans was at Fitzsimons Army 
Hospital in June 1951.  

The Veteran's service treatment record shows that he worked 
in the medical corps and participated in the care of patients 
with tuberculosis at Fitzsimons Army Hospital.  Although the 
service records indicate that the Veteran was hospitalized at 
Fitzsimons Army Hospital for several months in 1951, the 
clinical records clearly show that he was treated for a 
perforated duodenum ulcer with a gastorrhaphy, not 
tuberculosis.  He was discharged from service in August 1951 
due to his gastrointestinal condition.  At the time of his 
discharge, the Veteran had no identified pulmonary disease.  

Moreover, when the Veteran was hospitalized and throughout 
active service, his chest x-ray studies were noted to be 
within normal limits.  

In addition, the postservice medical evidence did not show 
the presence of chronic lung disease until many years after 
service.

Following his service separation the Veteran was noted to 
have continued episodic abdominal pain and underwent a 
subtotal gastrectomy, vagotomy and pyloroplasty in 1960.  A 
chest x-ray study taken at that time was negative for any 
active disease.  

In 1966, the Veteran was found to have a PPD which showed a 
18 millimeter induration.  Serial chest x-ray studies from 
December 1966 to June 1971 were negative for tuberculosis.  

Subsequent chest x-ray studies in 1986, 1987 and 1988 showed 
bilateral emphysematous changes, hyperinflation and fibrotic 
banding.  The Veteran was noted to have recurrent episodes of 
bronchitis and was diagnosed with chronic obstructive 
pulmonary disease.  

In 1989 and again in 1991, the Veteran experienced bouts of 
pneumonia.  From 1992 to 1994, the medical records show 
increasing problems with his lung condition and symptoms that 
were suggestive of end-stage lung disease.  

When hospitalized by VA in February 1994, the Veteran was 
noted to have a history of + PPD treated with medication for 
one year in 1971, chronic obstructive pulmonary disease and 
bilateral pneumonia.  He was admitted because of cavity 
lesions noted on chest x-ray study.  He was noted to have had 
thick yellow sputum for several months.  

A hospital discharge summary dated in March 1994 indicated 
that the Veteran had been admitted for pneumonia and workup 
of possible tuberculosis.  All sputum cultures for acid-fast 
bacilli were negative.  Blood cultures were also negative.  

The Veteran died in February 1994 due to hemoptysis, 
aspiration of blood due to or as a consequence of pneumonia 
due to or as a consequence of severe chronic lung disease 
(emphysema).  

In order to assist the appellant with her claim, a VA medical 
specialist was asked to review the Veteran's medical records 
in April 2007.  The reviewer indicated that the claims file 
had been reviewed.  The reviewer noted the medical history 
and the appellant's assertions that the Veteran's death was 
due to tuberculosis contracted on active duty, to include 
during his stay at Fitzsimons Army Hospital in 1951.  

After studying the Veteran's medical history, the VA reviewer 
stated that

The veteran had multiple risk factors for 
tuberculosis:  history of exposure 
documented by +PPD, immunosuppression due 
to chronic steroid use and gastrectomy.  
He also had a history of potential 
occupational exposure while employed at 
Fitzsimmons Army Hospital, a well-known 
treatment center for patients with 
tuberculosis.  

The veteran's PPD status at the time of 
discharge from military service in 1951 
[was] not known, and he had no known 
pulmonary abnormalities noted while in 
service.  +PPD status documented in 1966 
could have represented TB exposure at any 
time up to about 8 weeks prior to the 
testing.  The veteran's treatment with 
INH for 1 year, as well as consistent 
inability to isolate acid fast bacilli 
from sputum and lung tissue argue[d] 
strongly against the presence of 
tuberculosis.  

His treatment with penicillin and 
streptomycin during his hospitalization 
in 1951 was clearly empiric therapy for 
perforated bowel and represented the best 
available antibiotics at that time.  The 
use of streptomycin should not imply that 
tuberculosis was suspected, since the 
spectrum of streptomycin include[d] not 
only microbacteria, but also many gram 
positive and gram negative bacteria.  
Also, streptomycin [was] in the 
aminoglycoside class of antibiotics, and 
provide[d] synergistic bactericidal 
activity when combined with penicillin.  
This most likely explain[ed] why these 
particular antibiotics were selected when 
stool contamination of the peritoneal 
cavity was suspected.  

In conclusion, there [was] no evidence 
that the veteran had active tuberculosis 
at any time.  Although he was exposed to 
tuberculosis at some time (as evidenced 
by the +PPD in 1966), the time at which 
the exposure occurred [could] not be 
determined.  Therefore, there is no 
evidence that the veteran's death was 
linked in any way to his military 
service, to specifically to his 
hospitalization in 1951.  

In October 2008, the Board requested a Veterans Health 
Administration (VHA) medical opinion.  The opinion request 
letter included a comprehensive review of the Veteran's 
medical history.  The examiner reviewed the Veteran's claims 
file in December 2008.  The physician was specifically 
requested to:  

[T]horoughly review the medical records 
and offer an opinion as to the likelihood 
(likely, as likely as not, or unlikely) 
that the [V]eteran had manifested 
findings of TB that either caused or 
contributed substantially or materially 
in producing his demise.  In particular, 
the VA reviewer should identify all lung 
changes noted in connection with the 
[V]eteran's terminal period of 
hospitalization and address meaningfully 
whether any are attributable to the 
claimed TB.  This should include the 
significance of the finding of cavitary 
lesions of the right upper lobe.  

Based on the evidence contained therein, the reviewing 
physician is shown to have reviewed the Veteran's medical 
history, essentially from the time of his military service up 
until the time of his death.  

Concerning review of the terminal hospital records, the VA 
physician commented that multiple sputum samples sent to 
microbiology on consecutive days in February 1994, both 
showed the presence of aspergillus.  She added that, during 
an earlier January 1994 admission, for productive cough, 
fever, chills, and worsening dyspnea, microbiology samples 
were all negative for TB or other microbacteria but positive 
for aspergillus.  

The reviewing VA physician added that aspergillus is known to 
complicate the clinical course in patients with chronic lung 
disease with seeding and invading preformed cavities or 
bullous areas.  The lung changes noted during his terminal 
hospital stay were noted to most likely be attributable to 
severe COPD with marked emphysema complicated with infected 
bullae.  She added that cultures showed a fungal infection 
(aspergillus) as the causative organism.  

The VA reviewer went on to state that TB has a chronic 
prolonged course in contrast with the rapid clinical 
deterioration the Veteran seemed to experience over the last 
two months of his life.  

The VA physician added that culture negative TB is rare and 
less than 5 percent of all cases can be attributed to TB when 
cultures are negative.  She added that the Veteran did not 
receive specific treatment for his aspergillus infection 
during his hospital course.  

The reviewing physician concluded by stating that "it [was] 
unlikely that TB was present in this [V]eteran and had 
contributed substantially in producing his demise."  

Accordingly, on this record, the Board finds that the 
preponderance of the probative medical evidence is against 
the claim of service connection for the cause of the 
Veteran's death.  As the appellant is not trained in the 
field of medicine, she is not competent to offer an opinion 
regarding any medical causation leading to the Veteran's 
death.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The evidence preponderates against the claim, and shows that 
the Veteran's death was neither related to his active 
service, nor to a service-connected disability.  The evidence 
also does also not support a finding that the Veteran had 
manifested findings of TB that either caused or contributed 
substantially or materially to his death.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for the cause of the Veteran's death 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Entitlement to DEA benefits
 
Chapter 35 of Title 38, United States Code extends VA 
educational program benefits to surviving spouses of veterans 
who died of service-connected disabilities and to the 
surviving spouse of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature.  See 38 U.S.C.A. §§ 3500, 3501(a)(1).  
 
As service connection for the cause of the Veteran's death 
was denied, and as he did not have total service-connected 
disability that was permanent, the criteria for basic 
eligibility for DEA under Chapter 35, Title 38, United States 
Code, have not been met.  



ORDER

Service connection for the cause of the Veteran's death is 
denied.  
 
The appeal of the claim for Dependency Educational Assistance 
under Chapter 35 of Title 38, United States Code is dismissed 
under the law.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


